Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Devago, Inc. As independent registered public accountants, we hereby consent to the use of our audit report dated December 30, 2014, with respect to the financial statements of Devago, Inc. in its registration statement Form S-1/A relating to the registration of 15,000,000 shares of common stock. We also consent to the reference of our firm under the caption “interest of named experts and counsel” in the registration statement. /s/ KLJ & Associates, LLP St. Louis Park, Minnesota March 2 , 2015 1660 Highway 100 South Suite 500 St. Louis Park, MN 55416
